Citation Nr: 1453688	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected facet arthropathy of the lower lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In light of the decision of the U.S. Court of Appeals for Veterans Claims (Court) 
in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) and the multiple psychiatric  diagnoses of record, the Board has recharacterized the claim on appeal more broadly as entitlement to service connection for an acquired psychiatric disorder rather than one limited to, as characterized by the RO, depression/compulsive disorder.  

The Board further notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of VA treatment records dated through June 2012 and the Veteran's representative's July 2014 Appellant's Brief, copy of which has been physically added to the paper claims file, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

In this regard, the Board notes that the agency of original jurisdiction (AOJ) has considered VA treatment records dated through March 2012 in the adjudication of the Veteran's claim, as noted in the May 2012 supplemental statement of the case.  However, the AOJ has not considered the additional received records, despite issuing another supplemental statement of the case in September 2012.  Even so, as the Board is remanding the Veteran's claim, the AOJ will have an opportunity to consider such records in the readjudication of his claim.



The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran alleges that he has an acquired psychiatric disorder as a result of an in-service stressful event in the form of a botched parachute jump in which he prematurely jumped from an airplane and landed some distance from the edge of a drop zone in a steep drainage ditch.  As described by the Veteran, he seriously injured his back as a result of landing in the drainage ditch, but did not seek medical treatment due to not wanting to violate the "code" of an indestructible Air Borne Ranger.  In the alternative, he alleges that his acquired psychiatric disorder is caused or aggravated by his service-connected back disability.

The Board notes that VA obtained a VA examination and opinion regarding the secondary aspect of the Veteran's claim in January 2011.  However, to date, no opinion regarding the direct aspect of his claim has been obtained.  In this regard, while the Veteran's service treatment records are negative for a serious back injury, such reflect complaints of lower back pain and treatment for a pulled back muscle in March 1986.  Additionally, based on such treatment, service connection for facet arthropathy of the lower lumbar spine has been granted.  Moreover, the Veteran's military occupational specialty is noted to be a "parachute rigger" as documented on his DD Form 214.  Therefore, in light of such evidence, the Board finds that an addendum opinion addressing direct service connection should be obtained.

Additionally, while on remand, the AOJ should obtain any outstanding records from the Social Security Administration (SSA) pertaining to the Veteran's application for disability benefits.  In this regard, documentation in the record reflects that SSA denied his claim.  However, as stated in 38 C.F.R. § 3.159(c), VA's duty to assist includes making reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, including obtaining records in the custody of a Federal department or agency.  In this regard, in Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the United States Court of Appeals for Veterans Claims held that VA's duty to assist a Veteran in developing facts pertinent to his/her claim specifically includes requesting information from other Federal departments or agencies (including SSA) and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits.  Moreover, in Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records.  Therefore, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.

Furthermore, while on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his service connection claim.  In this regard, while an August 2010 letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection on a direct basis, he has not been afforded VCAA notice regarding secondary service connection.

Also, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include VA treatment records dated through June 2012 not yet considered by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected facet arthropathy of the lower lumbar spine.  

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's January 2011 mental disorders examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's written statements regarding his alleged back injury as well as his in-service treatment for back complaints in March 1986, the examiner should offer an opinion as to whether it is at least as likely as not that his current acquired psychiatric disorder, diagnosed as depressive disorder not otherwise specified at the January 2011 VA examination, is related to his military service.  

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include VA treatment records dated through June 2012 not yet considered by the AOJ.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



